Exhibit 10-w



2001 INCENTIVE PLAN

Plan Effective: April 27, 2001
Revisions Effective: November 19, 2001

--------------------------------------------------------------------------------


                                  TABLE OF CONTENTS


Article 1 Establishment and Purpose..........................................1

  1.1  Establishment of the Plan.............................................1
  1.2  Purpose of the Plan...................................................1
  1.3  Effective Date of the Plan............................................1

Article 2 Definitions........................................................1

Article 3 Administration.....................................................5

  3.1  The Committee.........................................................5
  3.2  Authority of the Committee............................................5

Article 4 Shares Subject to the Plan.........................................6

  4.1  Number of Shares......................................................6
  4.2  Lapsed Awards.........................................................7
  4.3  Adjustments in Authorized Plan Shares.................................7

Article 5 Eligibility and Participation......................................7

  5.1  Eligibility...........................................................7
  5.2  Actual Participation..................................................7

Article 6 Stock Options......................................................7

  6.1  Grant of Options......................................................7
  6.2  Form of Issuance......................................................8
  6.3  Exercise Price........................................................8
  6.4  Duration of Options...................................................8
  6.5  Vesting of Options....................................................9
  6.6  Exercise of Options...................................................9
  6.7  Payment...............................................................9
  6.8  Termination of Employment............................................11
  6.9  Employee Transfers...................................................12
  6.10 Restrictions on Exercise and Transfer of Options.....................13
  6.11 Competition and Solicitation.........................................13

Article 7 Restricted Stock..................................................14

  7.1  Grant of Restricted Stock............................................14
  7.2  Restricted Stock Agreement...........................................14
  7.3  Transferability......................................................14
  7.4  Restrictions.........................................................14
  7.5  Removal of Restrictions..............................................15
  7.6  Voting Rights, Dividends and Other Distributions.....................15
  7.7  Termination of Employment Due to Death or Disability.................15
  7.8  Termination of Employment for Other Reasons..........................15
  7.9  Employee Transfers...................................................15

Article 8 Performance Units and Performance Shares..........................16

  8.1  Grants of Performance Units and Performance Shares...................16
  8.2  Value of Performance Shares and Units................................16
  8.3  Performance Period...................................................16
  8.4  Performance Goals....................................................16
  8.5  Dividend Equivalents on Performance Shares...........................18
  8.6  Form and Timing of Payment of Performance Units
         and Performance Shares.............................................18
  8.7  Termination of Employment Due to Death or Disability.................19
  8.8  Termination of Employment for Other Reasons..........................19
  8.9  Termination of Employment for Cause..................................20
  8.10 Nontransferability...................................................20

Article 9 Beneficiary Designation...........................................20

Article 10 Deferrals........................................................20

Article 11 Employee Matters.................................................20

  11.1 Employment Not Guaranteed............................................20
  11.2 Participation........................................................20

Article 12 Change in Control................................................20

Article 13 Amendment, Modification, and Termination.........................21

  13.1 Amendment, Modification, and Termination.............................21
  13.2 Awards Previously Granted............................................21

Article 14 Withholding......................................................21

  14.1 Tax Withholding......................................................21
  14.2 Share Withholding....................................................21

Article 15 Successors.......................................................22

Article 16 Legal Construction...............................................22

  16.1 Gender and Number....................................................22
  16.2 Severability.........................................................22
  16.3 Requirements of Law..................................................22
  16.4 Errors...............................................................22
  16.5 Elections and Notices ...............................................23
  16.6 Govering Law.........................................................23
  16.7 Venue................................................................23



--------------------------------------------------------------------------------


SBC COMMUNICATIONS INC.


2001 INCENTIVE PLAN

Article 1 Establishment and Purpose.



1.1 Establishment of the Plan. SBC Communications Inc., a Delaware corporation
(the “Company” or “SBC”), hereby establishes an incentive compensation plan (the
“Plan”), as set forth in this document.


1.2 Purpose of the Plan. The purpose of the Plan is to promote the success and
enhance the value of the Company by linking the personal interests of
Participants to those of the Company’s shareowners, and by providing
Participants with an incentive for outstanding performance.


1.3 Effective Date of the Plan. The Plan shall become effective on April 27,
2001; however, grants may be made before that time subject to becoming effective
on or after that date.


Article 2 Definitions.


Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the meaning is intended, the initial letter of the word is
capitalized:


  (a) “Award” means, individually or collectively, a grant or award under this
Plan of Stock Options, Restricted Stock, Performance Units, or Performance
Shares.


  (b) “Award Agreement” means an agreement which may be entered into by each
Participant and the Company, setting forth the terms and provisions applicable
to Awards granted to Participants under this Plan.


  (c) “Board” or "Board of Directors" means the SBC Board of Directors.


  (d) “Cause” shall mean willful and gross misconduct on the part of an Employee
that is materially and demonstrably detrimental to the Company or any Subsidiary
as determined by the Company in its sole discretion.


  (e) “Change in Control” shall be deemed to have occurred if (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or a corporation owned directly or indirectly by the
shareowners of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing twenty percent (20%) or more of the total voting power
represented by the Company’s then outstanding voting securities, or (ii) during
any period of two (2) consecutive years, individuals who at the beginning of
such period constitute the Board of Directors of the Company and any new
Director whose election by the Board of Directors or nomination for election by
the Company’s shareowners was approved by a vote of at least two-thirds (2/3) of
the Directors then still in office who either were Directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof, or (iii) the
shareowners of the Company approve a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least eighty percent (80%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the shareowners of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets.


  (f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


  (g) “Committee” means the committee or committees of the Board of Directors
given authority to administer the Plan as provided in Article 3.


  (h) “Director” means any individual who is a member of the SBC Board of
Directors.


  (i) “Disability” shall mean absence of an Employee from work under the
relevant Company or Subsidiary disability plan.


  (j) “Employee” means any employee of the Company or of one of the Company’s
Subsidiaries. “Employment” means the employment of an Employee by the Company or
one of its Subsidiaries. Directors who are not otherwise employed by the Company
shall not be considered Employees under this Plan.


  (k) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor Act thereto.


  (l) “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.


  (m) “Fair Market Value” shall mean the closing price on the New York Stock
Exchange (“NYSE”) for Shares on the relevant date, or if such date was not a
trading day, the next preceding trading date, all as determined by the Company.
A trading day is any day that the Shares are traded on the NYSE. In lieu of the
foregoing, the Committee may select any other index or measurement to determine
the Fair Market Value of Shares under the Plan.


  (n) “Insider” shall mean an Employee who is, on the relevant date, an officer,
director, or ten percent (10%) beneficial owner of the Company, as those terms
are defined under Section 16 of the Exchange Act.


  (o) “Key Executive Officer Short Term Award” or “KEO Award” means a
Performance Unit.


  (p) “Option” means an option to purchase Shares from SBC.


  (q) “Participant” means an Employee or former Employee who holds an
outstanding Award granted under the Plan.


  (r) “Performance Unit” and “Performance Share” shall each mean an Award
granted to an Employee pursuant to Article 8 herein.


  (s) “Plan” means this 2001 Incentive Plan. The Plan may also be referred to as
the "SBC 2001 Incentive Plan" or as the "SBC Communications Inc. 2001 Incentive
Plan."


  (t) “Restricted Stock” means an Award of Stock granted to an Employee pursuant
to Article 7 herein.


  (u) “Retirement” or to “Retire” shall mean the Participant’s Termination of
Employment for any reason other than death, Disability or for Cause, on or after
the earlier of the following dates, or as otherwise provided by the Committee:
(1) the date the Participant would be eligible to retire with an immediate
pension under the rules of the SBC Supplemental Retirement Income Plan, whether
or not actually a participant in such plan; or (2) the date the Participant has
attained one of the following combinations of age and service, except as
otherwise indicated below:



                         Net Credited Service                      Age
                         --------------------                      ---
                         10 Years or more                    65 or older
                         20 years or more                    55 or older
                         25 years or more                    50 or older
                         30 years or more                    Any age


  In determining whether a Participant’s Termination of Employment under the
Enhanced Pension and Retirement Program (“EPR”) is a Retirement as defined
above, 5 years shall be added to each of Age and Net Credited Service.


  (v) “Rotational Work Assignment Company” (“RWAC”) shall mean any entity with
which SBC Communications Inc. or any of its Subsidiaries may enter into an
agreement to provide an employee for a rotational work assignment.


  (w) “Shares” or “Stock” means the shares of common stock of the Company.


  (x) “Subsidiary” shall mean any corporation in which the Company owns
directly, or indirectly through subsidiaries, more than fifty percent (50%) of
the total combined voting power of all classes of Stock, or any other entity
(including, but not limited to, partnerships and joint ventures) in which the
Company owns more than fifty percent (50%) of the combined equity thereof.


  (y) “Termination of Employment” or a similar reference shall mean the event
where the Employee is no longer an Employee of the Company or of any Subsidiary,
including but not limited to where the employing company ceases to be a
Subsidiary.


Article 3 Administration.


3.1 The Committee. Administration of the Plan shall be as follows:


  (a) With respect to Insiders, the Plan and all Awards hereunder shall be
administered by the Human Resources Committee of the Board or such other
Committee as may be appointed by the Board for this purpose (each of the Human
Resources Committee and such other committee is the “Disinterested Committee”),
where each Director on such Disinterested Committee is a “Non-Employee
Director”, as that term is used in Rule 16b-3 under the Exchange Act (or any
successor designation for determining who may administer plans, transactions or
awards exempt under Section 16(b) of the Exchange Act), as that rule may be
modified from time to time.


  (b) The Disinterested Committee and such other Committee as the Board may
create, if any, to administer the Plan with respect to non-Insiders (such other
Committee shall be the “Non-Insider Committee”) shall each have full authority
to administer the Plan and all Awards hereunder with respect to all persons who
are not Insiders, except as otherwise provided herein or by the Board. Any
Committee may be replaced by the Board at any time.


3.2 Authority of the Committee. The Committee shall have full power, except as
limited by law and subject to the provisions herein, in its sole and exclusive
discretion: to grant Awards; to select the recipients of Awards; to determine
the eligibility of a person to participate in the Plan or to receive a
particular Award; to determine the sizes and types of Awards; to determine the
terms and conditions of such Awards in a manner consistent with the Plan; to
construe and interpret the Plan and any agreement or instrument entered into
under the Plan; to establish, amend, or waive rules and regulations for the
Plan’s administration; and (subject to the provisions of Article 13 herein) to
amend the terms and conditions of any outstanding Award to the extent such terms
and conditions are within the discretion of the Committee as provided in the
Plan. Further, the Committee shall make all other determinations in its
discretion, which may be necessary or advisable for the administration of the
Plan.


        No Award other than Restoration Options may be made under the Plan after
April 2, 2011.


        References to determinations or other actions by SBC or the Company,
herein, shall mean actions authorized by the Committee, the Chairman of the
Board of SBC, the Senior Executive Vice President of SBC in charge of Human
Resources or their respective successors or duly authorized delegates, in each
case in the discretion of such person.


        All determinations and decisions made by SBC pursuant to the provisions
of the Plan and all related orders or resolutions of the Board shall be final,
conclusive, and binding on all persons, including the Company, its stockholders,
Employees, Participants, and their estates and beneficiaries.


        Subject to the terms of this Plan, the Committee is authorized, and
shall not be limited in its discretion, to use any of the Performance Criteria
specified herein in its determination of any Award under this Plan.


Article 4 Shares Subject to the Plan.


4.1 Number of Shares. Subject to adjustment as provided in Section 4.3 herein,
the number of Shares available for issuance under the Plan shall not exceed 60
million Shares of Stock. No more than 10% of the Shares approved for issuance
under this Plan may be Shares of Restricted Stock. No more than 40% of the
Shares approved for issuance under this Plan may be issued to Participants as a
result of Performance Share and Restricted Stock Awards. The Shares granted
under this Plan may be either authorized but unissued or reacquired Shares. The
Disinterested Committee shall have full discretion to determine the manner in
which Shares available for grant are counted in this Plan.


        Without limiting the discretion of the Committee under this section,
unless otherwise provided by the Committee, the following rules will apply for
purposes of the determination of the number of Shares available for grant under
the Plan or compliance with the foregoing limits:


  (a) The grant of a Stock Option or a Restricted Stock Award shall reduce the
Shares available for grant under the Plan by the number of Shares subject to
such Award. However, to the extent the Participant uses previously owned Shares
to pay the Exercise Price or any taxes, or Shares are withheld to pay taxes,
these Shares shall be available for regrant under the Plan.


  (b) With respect to Performance Shares, the number of Performance Shares
granted under the Plan shall be deducted from the number of Shares available for
grant under the Plan. The number of Performance Shares which cannot be, or are
not, converted into Shares and distributed (including deferrals) to the
Participant or deferred through another plan following the end of the
Performance Period, or which are withheld for taxes, shall increase the number
of Shares available for regrant under the Plan by an equal amount.


  (c) With respect to Performance Units representing a fixed dollar amount that
may only be settled in cash, the Performance Units Award shall not affect the
number of Shares available under the Plan.


4.2 Lapsed Awards. If any Award granted under this Plan is canceled, terminates,
expires, or lapses for any reason, Shares subject to such Award shall be again
available for the grant of an Award under the Plan.


4.3 Adjustments in Authorized Plan Shares. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, Stock
dividend, split-up, Share combination, or other change in the corporate
structure of the Company affecting the Shares, an adjustment shall be made in
the number and class of Shares which may be delivered under the Plan (including
individual limits), and in the number and class of and/or price of Shares
subject to outstanding Awards granted under the Plan, and/or the number of
outstanding Options, Shares of Restricted Stock, and Performance Shares
constituting outstanding Awards, as may be determined to be appropriate and
equitable by the Disinterested Committee, in its sole discretion, to prevent
dilution or enlargement of rights.


Article 5 Eligibility and Participation.


5.1 Eligibility. All management Employees are eligible to receive Awards under
this Plan.


5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Employees, those to whom Awards
shall be granted and shall determine the nature and amount of each Award. No
Employee is entitled to receive an Award unless selected by the Committee.


Article 6 Stock Options.


6.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Employees at any time and from time to time, and under such
terms and conditions, as shall be determined by the Committee. The Committee
shall have discretion in determining the number of Shares subject to Options
granted to each Employee; provided, however, that the maximum number of Shares
subject to Options which may be granted to any single Employee during any
calendar year shall not exceed 2% of the Shares approved for issuance under this
Plan. The Committee may not grant Incentive Stock Options, as described in
Section 422 of the Code, under this Plan. The Committee may authorize the
automatic grant of additional Options (“Restoration Options”) when a Participant
exercises already outstanding Options, or options granted under a prior option
plan of the Company, on such terms and conditions as it shall determine. Unless
otherwise provided by the Committee, the number of Restoration Options granted
to a Participant with respect to the exercise of an option (including an Option
under this Plan) shall not exceed the number of Shares delivered by the
Participant in payment of the Exercise Price of such option, and/or in payment
of any tax withholding resulting from such exercise, and any Shares which are
withheld to satisfy withholding tax liability arising out of such exercise. A
Restoration Option shall have an Exercise Price of not less than 100% of the per
Share Fair Market Value on the date of grant of such Restoration Option, and
shall be subject to all the terms and conditions of the original grant,
including the expiration date, and such other terms and conditions as the
Committee in its sole discretion shall determine.


6.2 Form of Issuance. Each Option grant may be issued in the form of an Award
Agreement and/or may be recorded on the books and records of the Company for the
account of the Participant. If an Option is not issued in the form of an Award
Agreement, then the Option shall be deemed granted as determined by the
Committee. The terms and conditions of an Option shall be set forth in the Award
Agreement, in the notice of the issuance of the grant, or in such other
documents as the Committee shall determine. Such terms and conditions shall
include the Exercise Price, the duration of the Option, the number of Shares to
which an Option pertains (unless otherwise provided by the Committee, each
Option may be exercised to purchase one Share), and such other provisions as the
Committee shall determine.


6.3 Exercise Price. Unless a greater Exercise Price is determined by the
Committee, the Exercise Price for each Option Awarded under this Plan shall be
equal to one hundred percent (100%) of the Fair Market Value of a Share on the
date the Option is granted.


6.4 Duration of Options. Each Option shall expire at such time as the Committee
shall determine at the time of grant (which duration may be extended by the
Committee); provided, however, that no Option shall be exercisable later than
the tenth (10th) anniversary date of its grant. In the event the Committee does
not specify the expiration date of an Option, then such Option will expire on
the tenth (10th) anniversary date of its grant, except as otherwise provided
herein.


6.5 Vesting of Options. Options shall vest at such times and under such terms
and conditions as determined by the Committee; provided, however, unless another
vesting period is provided by the Committee at or before the grant of an Option,
one-third of the Options will vest on each of the first three anniversaries of
the grant; if one Option remains after equally dividing the grant by three, it
will vest on the first anniversary of the grant, if two Options remain, then one
will vest on each of the first two anniversaries. The Committee shall have the
right to accelerate the vesting of any Option; however, the Chairman of the
Board or the Senior Executive Vice President-Human Resources, or their
respective successors, or such other persons designated by the Committee, shall
have the authority to accelerate the vesting of Options for any Participant who
is not an Insider.


6.6 Exercise of Options. Options granted under the Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall in each instance approve, which need not be the same for each grant or for
each Participant. Exercises of Options may be effected only on days and during
the hours that the New York Stock Exchange is open for regular trading. The
Company may further change or limit the times or days Options may be exercised.
If an Option expires on a day or at a time when exercises are not permitted,
then the Options may be exercised no later than the immediately preceding date
and time that the Options were exercisable.


          Options shall be exercised by providing notice to the designated agent
selected by the Company (if no such agent has been designated, then to the
Company), in the manner and form determined by the Company, which notice shall
be irrevocable, setting forth the exact number of Shares with respect to which
the Option is being exercised and including with such notice payment of the
Exercise Price. When Options have been transferred, the Company or its
designated agent may require appropriate documentation that the person or
persons exercising the Option, if other than the Participant, has the right to
exercise the Option. No Option may be exercised with respect to a fraction of a
Share.


6.7 Payment. The Exercise Price shall be paid in full at the time of exercise.
No Shares shall be issued or transferred until full payment has been received
therefor.


  Payment may be made:


  (a) in cash, or


  (b) unless otherwise provided by the Committee at any time, and subject to
such additional terms and conditions and/or modifications as the Committee or
the Company may impose from time to time, and further subject to suspension or
termination of this provision by the Committee or Company at any time, by:


  (i) delivery of Shares of Stock owned by the Participant in partial (if in
partial payment, then together with cash) or full payment; provided, however, as
a condition to paying any part of the Exercise Price in Stock, at the time of
exercise of the Option, the Participant must establish to the satisfaction of
the Company that the Stock tendered to the Company must have been held by the
Participant for a minimum of six (6) months preceding the tender; or


  (ii) if the Company has designated a stockbroker to act as the Company’s agent
to process Option exercises, issuance of an exercise notice together with
instructions to such stockbroker irrevocably instructing the stockbroker: (A) to
immediately sell (which shall include an exercise notice that becomes effective
upon execution of a sale order) a sufficient portion of the Shares to be
received from the Option exercise to pay the Exercise Price of the Options being
exercised and the required tax withholding, and (B) to deliver on the settlement
date the portion of the proceeds of the sale equal to the Exercise Price and tax
withholding to the Company. In the event the stockbroker sells any Shares on
behalf of a Participant, the stockbroker shall be acting solely as the agent of
the Participant, and the Company disclaims any responsibility for the actions of
the stockbroker in making any such sales. No Stock shall be issued until the
settlement date and until the proceeds (equal to the Option Price and tax
withholding) are paid to the Company.


          If payment is made by the delivery of Shares of Stock, the value of
the Shares delivered shall be equal to the Fair Market Value of the Shares on
the day preceding the date of exercise of the Option.


           Restricted Stock may not be used to pay the Option Price.


6.8 Termination of Employment.Unless otherwise provided by the Committee, the
following limitations on exercise of Options shall apply upon Termination of
Employment:


  (a) Termination by Death or Disability. In the event of the Participant’s
Termination of Employment by reason of death or Disability, all outstanding
Options granted to that Participant shall immediately vest as of the date of
Termination of Employment and may be exercised, if at all, no more than three
(3) years from the date of the Termination of Employment, unless the Options, by
their terms, expire earlier. However, in the event the Participant was eligible
to Retire at the time of Termination of Employment, notwithstanding the
foregoing, the Options may be exercised, if at all, no more than five (5) years
from the date of the Termination of Employment, unless the Options, by their
terms, expire earlier.


  (b) Termination for Cause. In the event of the Participant’s Termination of
Employment by the Company for Cause, all outstanding Options held by the
Participant shall immediately be forfeited to the Company and no additional
exercise period shall be allowed, regardless of the vested status of the
Options.


  (c) Retirement or Other Termination of Employment. In the event of the
Participant's Termination of Employment for any reason other than the reasons
set forth in (a) or (b), above:


  (i) If upon the Participant’s Termination of Employment, the Participant is
not an EPR Terminee (as that term is defined in the SBC Pension Benefit Plan or
the Ameritech Management Pension Plan), but is eligible to Retire (and if the
Participant is an officer level employee for compensation purposes as determined
by SBC, the employee must also be age 55 or older at Termination of Employment),
then all outstanding unvested Options granted to that Participant shall
immediately vest as of the date of the Participant’s Termination of Employment;
provided, however, this vesting provision shall not apply to Options granted
prior to September 28, 2001, unless and except for those Options outstanding as
of September 27, 2001, that have an Exercise Price equal to or more than the
Fair Market Value of Stock on such date;


  (ii) All outstanding Options which are vested as of the effective date of
Termination of Employment may be exercised, if at all, no more than five (5)
years from the date of Termination of Employment if the Participant is eligible
to Retire, or three (3) months from the date of the Termination of Employment if
the Participant is not eligible to Retire, as the case may be, unless in either
case the Options, by their terms, expire earlier; and


  (iii) In the event of the death of the Participant after Termination of
Employment, this paragraph (c) shall still apply and not paragraph (a), above.


  (d) Options not Vested at Termination. Except as provided in paragraph (a),
above, all Options held by the Participant which are not vested on or before the
effective date of Termination of Employment shall immediately be forfeited to
the Company (and shall once again become available for grant under the Plan).


  (e) Notwithstanding the foregoing, the Committee may, in its sole discretion,
establish different terms and conditions pertaining to the effect of Termination
of Employment, but no such modification shall shorten the terms of Options
issued prior to such modification.


6.9 Employee Transfers. For purposes of the Plan, transfer of employment of a
Participant between the Company and any one of its Subsidiaries (or between
Subsidiaries) or between the Company or a Subsidiary and a RWAC, to the extent
the period of employment at a RWAC is equal to or less than five (5) years,
shall not be deemed a Termination of Employment. Provided, however, for purposes
of this Article 6, termination of employment with a RWAC without a concurrent
transfer to the Company or any of its Subsidiaries shall be deemed a Termination
of Employment as that term is used herein. Similarly, termination of an entity’s
status as a Subsidiary or as a RWAC shall be deemed a Termination of Employment
of any Participants employed by such Subsidiary or RWAC.


6.10 Restrictions on Exercise and Transfer of Options. Unless otherwise provided
by the Committee:


  (a) During the Participant’s lifetime, the Participant’s Options shall be
exercisable only by the Participant or by the Participant’s guardian or legal
representative. After the death of the Participant, except as otherwise provided
by SBC’s Rules for Employee Beneficiary Designations, an Option shall only be
exercised by the holder thereof (including, but not limited to, an executor or
administrator of a decedent’s estate) or his or her guardian or legal
representative.


  (b) No Option shall be transferable except: (i) in the case of the
Participant, only upon the Participant’s death and in accordance with the SBC
Rules for Employee Beneficiary Designations; and (ii) in the case of any holder
after the Participant’s death, only by will or by the laws of descent and
distribution.


6.11 Competition and Solicitation. In the event a Participant directly or
indirectly, engages in competitive activity, or has become associated with,
employed by, controls, or renders service to any business that is engaged in
competitive activity, with (i) the Company, (ii) any Subsidiary, or (iii) any
business in which any of the foregoing have a substantial interest, or if the
Participant attempts, directly or indirectly, to induce any employee of the
Company or a Subsidiary to be employed or perform services elsewhere without the
permission of the Company, then the Company may (i) cancel any Option granted to
such Participant, whether or not vested, in whole or in part; and/or (ii)
rescind any exercise of the Participant’s Options that occurred on or after that
date six months prior to engaging in such activity, in which case the
Participant shall pay the Company the gain realized or received upon such
exercise of Options. “Has become associated with” shall include, among other
things, beneficial ownership of 1/10 of 1% or more of a business engaged in
competitive activity. The determination of whether a Participant has engaged in
any such activity and whether to cancel Options and/or rescind the exercise of
Options shall be made by SBC, and in each case such determination shall be
final, conclusive and binding on all persons.


Article 7 Restricted Stock.


7.1 Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to eligible Employees in such amounts and upon such terms and conditions
as the Committee shall determine. In addition to any other terms and conditions
imposed by the Committee, vesting of Restricted Stock may be conditioned upon
the attainment of Performance Goals based on Performance Criteria in the same
manner as provided in Section 8.4, herein, with respect to Performance Shares.
No Employee may receive, in any calendar year, in the form of Restricted Stock
more than one-third of 1% of the Shares approved for issuance under this Plan.


7.2 Restricted Stock Agreement. The Committee may require, as a condition to an
Award, that a recipient of a Restricted Stock Award enter into a Restricted
Stock Award Agreement, setting forth the terms and conditions of the Award. In
lieu of a Restricted Stock Award Agreement, the Committee may provide the terms
and conditions of an Award in a notice to the Participant of the Award, on the
Stock certificate representing the Restricted Stock, in the resolution approving
the Award, or in such other manner as it deems appropriate.


7.3 Transferability. Except as otherwise provided in this Article 7, and subject
to any additional terms in the grant thereof, Shares of Restricted Stock granted
herein may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated until fully vested.


7.4 Restrictions. The Restricted Stock shall be subject to such vesting terms as
may be determined by the Committee, but the Restricted Stock shall not vest
prior to the third anniversary of the grant thereof (unless accelerated as
provided in Section 7.5). The Committee may impose such other conditions and/or
restrictions on any Shares of Restricted Stock granted pursuant to the Plan as
it may deem advisable including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock
and/or restrictions under applicable Federal or state securities laws; and may
legend the certificates representing Restricted Stock to give appropriate notice
of such restrictions.


          The Company shall also have the right to retain the certificates
representing Shares of Restricted Stock in the Company’s possession until such
time as the shares are fully vested and all conditions and/or restrictions
applicable to such Shares have been satisfied.


7.5 Removal of Restrictions. Except as otherwise provided in this Article 7 or
otherwise provided in the grant thereof, Shares of Restricted Stock covered by
each Restricted Stock grant made under the Plan shall become freely transferable
by the Participant after completion of all conditions to vesting, if any.
However, the Committee, in its sole discretion, shall have the right to
immediately vest the shares and waive all or part of the restrictions and
conditions with regard to all or part of the Shares held by any Participant at
any time.


7.6 Voting Rights, Dividends and Other Distributions. Participants holding
Shares of Restricted Stock granted hereunder may exercise full voting rights and
shall receive all regular cash dividends paid with respect to such Shares.
Except as provided in the following sentence, in the sole discretion of the
Committee, other cash dividends and other distributions paid to Participants
with respect to Shares of Restricted Stock may be subject to the same
restrictions and conditions as the Shares of Restricted Stock with respect to
which they were paid. If any such dividends or distributions are paid in Shares,
the Shares shall be subject to the same restrictions and conditions as the
Shares of Restricted Stock with respect to which they were paid.


7.7 Termination of Employment Due to Death or Disability. In the event of the
Participant’s Termination of Employment by reason of death or Disability, all
restrictions imposed on outstanding Shares of Restricted Stock held by the
Participant shall immediately lapse and the Restricted Stock shall immediately
become fully vested as of the date of Termination of Employment.


7.8 Termination of Employment for Other Reasons. In the event of the
Participant’s Termination of Employment for any reason other than those
specifically set forth in Section 7.7 herein, all Shares of Restricted Stock
held by the Participant which are not vested as of the effective date of
Termination of Employment immediately shall be forfeited and returned to the
Company.


7.9 Employee Transfers. For purposes of the Plan, transfer of employment of a
Participant between the Company and any one of its Subsidiaries (or between
Subsidiaries) or between the Company or a Subsidiary and a RWAC, to the extent
the period of employment at a RWAC is equal to or less than five (5) years,
shall not be deemed a Termination of Employment. Provided, however, for purposes
of this Article, termination of employment with a RWAC without a concurrent
transfer to the Company or any of its Subsidiaries shall be deemed a Termination
of Employment as that term is used herein. Similarly, termination of an entity’s
status as a Subsidiary or as a RWAC shall be deemed a Termination of Employment
of any Participants employed by such Subsidiary or RWAC.


Article 8 Performance Units and Performance Shares.


8.1 Grants of Performance Units and Performance Shares. Subject to the terms of
the Plan, Performance Shares and Performance Units may be granted to eligible
Employees at any time and from time to time, as determined by the Committee. The
Committee shall have complete discretion in determining the number of
Performance Units and/or Performance Shares Awarded to each Participant.


8.2 Value of Performance Shares and Units.


  (a) A Performance Share is equivalent in value to a Share of Stock. In any
calendar year, no individual may be Awarded Performance Shares having a
potential payout of Shares of Stock exceeding two-thirds of 1% of the Shares
approved for issuance under this Plan.


  (b) A Performance Unit shall be equal in value to a fixed dollar amount
determined by the Committee. In any calendar year, no individual may be Awarded
Performance Units having a potential payout equivalent exceeding the Fair Market
Value of two-thirds of 1% of the Shares approved for issuance under this Plan.
The number of Shares equivalent to the potential payout of a Performance Unit
shall be determined by dividing the maximum cash payout of the Award by the Fair
Market Value per Share on the effective date of the grant. The Committee may
denominate a Performance Unit Award in dollars instead of Performance Units. A
Performance Unit Award may be referred to as a “Key Executive Officer Short Term
Award” or “KEO Award”.


8.3 Performance Period. The Performance Period for Performance Shares and
Performance Units is the period over which the Performance Goals are measured.
The Performance Period is set by the Committee for each Award; however, in no
event shall an Award have a Performance Period of less than one year.


8.4 Performance Goals. For each Award of Performance Shares or Performance
Units, the Committee shall establish performance objectives (“Performance
Goals”) for the Company, its Subsidiaries, and/or divisions of any of foregoing,
based on the Performance Criteria and other factors set forth in (a) through
(d), below. Performance Goals shall include payout tables, formulas or other
standards to be used in determining the extent to which the Performance Goals
are met, and, if met, the number of Performance Shares and/or Performance Units
which would be converted into Stock and/or cash (or the rate of such conversion)
and distributed to Participants in accordance with Section 8.6. All Performance
Shares and Performance Units which may not be converted under the Performance
Goals or which are reduced by the Committee under Section 8.6 or which may not
be converted for any other reason after the end of the Performance Period shall
be canceled at the time they would otherwise be distributable. When the
Committee desires an Award to qualify under Section 162(m) of the Code, as
amended, the Committee shall establish the Performance Goals for the respective
Performance Shares and Performance Units prior to or within 90 days of the
beginning of the service relating to such Performance Goal, and not later than
after 25% of such period of service has elapsed. For all other Awards, the
Performance Goals must be established before the end of the respective
Performance Period.


  (a) The Performance Criteria which the Committee is authorized to use, in its
sole discretion, are any of the following criteria or any combination thereof:>


  (1) Financial performance of the Company (on a consolidated basis), of one or
more of its Subsidiaries, and/or a division of any of the foregoing. Such
financial performance may be based on net income, Value Added (after-tax cash
operating profit less depreciation and less a capital charge), EBITDA (earnings
before income taxes, depreciation and amortization), revenues, sales, expenses,
costs, market share, volumes of a particular product or service or category
thereof, including but not limited to the product’s life cycle (for example,
products introduced in the last 2 years), return on net assets, return on
assets, return on capital, profit margin, operating revenues, operating
expenses, and/or operating income.


  (2) Service performance of the Company (on a consolidated basis), of one or
more of its Subsidiaries, and/or of a division of any of the foregoing. Such
service performance may be based upon measured customer perceptions of service
quality.


  (3) The Company’s Stock price, return on shareholders’ equity, total
shareholder return (Stock price appreciation plus dividends, assuming the
reinvestment of dividends), and/or earnings per share.


  (b) Except to the extent otherwise provided by the Committee in full or in
part, if any of the following events occur during a Performance Period and would
directly affect the determination of whether or the extent to which Performance
Goals are met, the effects of such events shall be disregarded in any such
computation: changes in accounting principles; extraordinary items; changes in
tax laws affecting net income and/or Value Added; natural disasters, including
floods, hurricanes, and earthquakes; and intentionally inflicted damage to
property which directly or indirectly damages the property of the Company or its
Subsidiaries. No such adjustment shall be made to the extent such adjustment
would cause the Performance Shares or Performance Units to fail to satisfy the
performance based exemption of Section 162(m) of the Code.


8.5 Dividend Equivalents on Performance Shares. Unless reduced or eliminated by
the Committee, a cash payment in an amount equal to the dividend payable on one
Share will be made to each Participant for each Performance Share held by a
Participant on the record date for the dividend.


8.6 Form and Timing of Payment of Performance Units and Performance Shares. As
soon as practicable after the applicable Performance Period has ended and all
other conditions (other than Committee actions) to conversion and distribution
of a Performance Share and/or Performance Unit Award have been satisfied (or, if
applicable, at such other time determined by the Committee at or before the
establishment of the Performance Goals for such Performance Period), the
Committee shall determine whether and the extent to which the Performance Goals
were met for the applicable Performance Units and Performance Shares. If
Performance Goals have been met, then the number of Performance Units and
Performance Shares to be converted into Stock and/or cash and distributed to the
Participants shall be determined in accordance with the Performance Goals for
such Awards, subject to any limits imposed by the Committee. Unless the
Participant has elected to defer all or part of his Performance Units or
Performance Shares as provided in Article 10, herein, payment of Performance
Units and Performance Shares shall be made in a single lump sum, as soon as
reasonably administratively possible following the determination of the number
of Shares or amount of cash to which the Participant is entitled. Performance
Units will be distributed to Participants in the form of cash. Performance
Shares will be distributed to Participants in the form of 50% Stock and 50%
Cash, or at the Participant’s election, 100% Stock or 100% Cash. In the event
the Participant is no longer an Employee at the time of the distribution, then
the distribution shall be 100% in cash, provided the Participant may elect to
take 50% or 100% in Stock. At any time prior to the distribution of the
Performance Shares and/or Performance Units (or if distribution has been
deferred, then prior to the time the Awards would have been distributed), unless
otherwise provided by the Committee, the Committee shall have the authority to
reduce or eliminate the number of Performance Units or Performance Shares to be
converted and distributed or to mandate the form in which the Award shall be
paid (i.e., in cash, in Stock or both, in any proportions determined by the
Committee).


          Unless otherwise provided by the Committee, any election to take a
greater amount of cash or Stock with respect to Performance Shares must be made
in the calendar year prior to the calendar year in which the Performance Shares
are distributed (or if distribution has been deferred, then in the year prior to
the year the Performance Shares would have been distributed absent such
deferral).


          For the purpose of converting Performance Shares into cash and
distributing the same to the holders thereof (or for determining the amount of
cash to be deferred), the value of a Performance Share shall be the average of
the Fair Market Values of Shares for the period of five (5) trading days ending
on the valuation date. The valuation date shall be the first business day of the
second month in the year of distribution (or the year it would have been
distributed were it not deferred). Performance Shares to be distributed in the
form of Stock will be converted at the rate of one (1) Share of Stock per
Performance Share.


8.7 Termination of Employment Due to Death or Disability. In the event of the
Participant’s Termination of Employment by reason of death or Disability, the
Participant shall receive a lump sum payout of all outstanding Performance Units
and Performance Shares calculated as if all unfinished Performance Periods had
ended with 100% of the Performance Goals achieved, payable in the year following
the date of Termination of Employment.


8.8 Termination of Employment for Other Reasons. In the event of the
Participant’s Termination of Employment for other than a reason set forth in
Section 8.7 (and other than for Cause), if the Participant is not Retirement
eligible at Termination of Employment, the Participant may receive no more than
a prorated payout of all Performance Units and Performance Shares, based on the
number of months the Participant worked at least one day during the respective
Performance Period divided by the number of months in the Performance Period.


8.9 Termination of Employment for Cause. In the event of the Participant’s
Termination of Employment of a Participant by the Company for Cause, all
Performance Units and Performance Shares shall be forfeited by the Participant
to the Company.


8.10 Nontransferability. Performance Units and Performance Shares may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than in accordance with the SBC Rules for Employee Beneficiary
Designations.


Article 9 Beneficiary Designation.


          In the event of the death of a Participant, distributions or Awards
under this Plan, other than Restricted Stock, shall pass in accordance with the
SBC Rules for Employee Beneficiary Designations, as the same may be amended from
time to time. Beneficiary Designations of a Participant received by SBC prior to
November 16, 2001, that were applicable to awards under the 1996 Stock and
Incentive Plan will also apply to awards under this Plan unless and until the
Participant provides to the contrary.


Article 10 Deferrals.


           Unless otherwise provided by the Committee, a Participant may, as
permitted by the Stock Savings Plan or the Salary and Incentive Award Deferral
Plan, defer all or part of Awards made under this Plan in accordance with and
subject to the terms of such plans.


Article 11 Employee Matters.


11.1 Employment Not Guaranteed. Nothing in the Plan shall interfere with or
limit in any way the right of the Company or any Subsidiary to terminate any
Participant’s Employment at any time, nor confer upon any Participant any right
to continue in the employ of the Company or one of its Subsidiaries.


11.2 Participation. No Employee shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award.


Article 12 Change in Control.


Upon the occurrence of a Change in Control:


  (a) Any and all Options granted hereunder immediately shall become vested and
exercisable;


  (b) Any Restriction Periods and all restrictions imposed on Restricted Shares
shall lapse and they shall immediately become fully vested;


  (c) The 100% Performance Goal for all Performance Units and Performance Shares
relating to incomplete Performance Periods shall be deemed to have been fully
achieved and shall be converted and distributed in accordance with all other
terms of the Award and this Plan; provided, however, notwithstanding anything to
the contrary in this Plan, no outstanding Performance Unit or Performance Share
may be reduced.


Article 13 Amendment, Modification, and Termination.


13.1 Amendment, Modification, and Termination. The Board or the Disinterested
Committee may at any time and from time to time, alter or amend the Plan in
whole or in part or suspend or terminate the Plan in whole or in part.


13.2 Awards Previously Granted. No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award.


Article 14 Withholding.


14.1 Tax Withholding. The Company shall deduct or withhold an amount sufficient
to satisfy Federal, state, and local taxes (including the Participant’s
employment tax obligations) required by law to be withheld with respect to any
taxable event arising or as a result of this Plan (“Withholding Taxes”).


14.2 Share Withholding. Upon the exercise of Options, the lapse of restrictions
on Restricted Stock, the distribution of Performance Shares in the form of
Stock, or any other taxable event hereunder involving the transfer of Stock to a
Participant, the Company shall withhold Stock equal in value, using the Fair
Market Value on the date determined by the Company to be used to value the Stock
for tax purposes, to the Withholding Taxes applicable to such transaction.


          Any fractional Share of Stock payable to a Participant shall be
withheld as additional Federal withholding, or, at the option of the Company,
paid in cash to the Participant.


          Unless otherwise determined by the Committee, when the method of
payment for the Exercise Price is from the sale by a stockbroker pursuant to
Section 6.7(b)(ii), herein, of the Stock acquired through the Option exercise,
then the tax withholding shall be satisfied out of the proceeds. For
administrative purposes in determining the amount of taxes due, the sale price
of such Stock shall be deemed to be the Fair Market Value of the Stock.


          If permitted by the Committee, prior to the end of any Performance
Period a Participant may elect to have a greater amount of Stock withheld from
the distribution of Performance Shares to pay withholding taxes; provided,
however, the Committee may prohibit or limit any individual election or all such
elections at any time.


Article 15 Successors.


          All obligations of the Company under the Plan, with respect to Awards
granted hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.


Article 16 Legal Construction.


16.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.


16.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


16.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


16.4 Errors. At any time SBC may correct any error made under the Plan without
prejudice to SBC. Such corrections may include, among other things, changing or
revoking an issuance of an Award.


16.5 Elections and Notices. Notwithstanding anything to the contrary contained
in this Plan, all elections and notices of every kind shall be made on forms
prepared by SBC or the General Counsel, Secretary or Assistant Secretary, or
their respective delegates or shall be made in such other manner as permitted or
required by SBC or the General Counsel, Secretary or Assistant Secretary, or
their respective delegates, including through electronic means, over the
Internet or otherwise. An election shall be deemed made when received by SBC (or
its designated agent, but only in cases where the designated agent has been
appointed for the purpose of receiving such election), which may waive any
defects in form. SBC may limit the time an election may be made in advance of
any deadline.


          Where any notice or filing required or permitted to be given to SBC
under the Plan, it shall be delivered to the principal office of SBC, directed
to the attention of the Senior Executive Vice President-Human Resources of SBC
or his or her successor. Such notice shall be deemed given on the date of
delivery.


          Notice to the Participant shall be deemed given when mailed (or sent
by telecopy) to the Participant’s work or home address as shown on the records
of SBC or, at the option of SBC, to the Participant’s e-mail address as shown on
the records of SBC. It is the Participant’s responsibility to ensure that the
Participant’s addresses are kept up to date on the records of SBC. In the case
of notices affecting multiple Participants, the notices may be given by general
distribution at the Participants’ work locations.


16.6 Governing Law. To the extent not preempted by Federal law, the Plan, and
all awards and agreements hereunder, and any and all disputes in connection
therewith, shall be governed by and construed in accordance with the substantive
laws of the State of Texas, without regard to conflict or choice of law
principles which might otherwise refer the construction, interpretation or
enforceability of this Plan to the substantive law of another jurisdiction.


16.7 Venue. Because awards under the Plan are granted in Texas, records relating
to the Plan and awards thereunder are located in Texas, and the Plan and awards
thereunder are administered in Texas, the Company and the Participant to whom an
award under this Plan is granted, for themselves and their successors and
assigns, irrevocably submit to the exclusive and sole jurisdiction and venue of
the state or federal courts of Texas with respect to any and all disputes
arising out of or relating to this Plan, the subject matter of this Plan or any
awards under this Plan, including but not limited to any disputes arising out of
or relating to the interpretation and enforceability of any awards or the terms
and conditions of this Plan. To achieve certainty regarding the appropriate
forum in which to prosecute and defend actions arising out of or relating to
this Plan, and to ensure consistency in application and interpretation of the
Governing Law to the Plan, the parties agree that (a) sole and exclusive
appropriate venue for any such action shall be an appropriate federal or state
court in Bexar County, Texas, and no other, (b) all claims with respect to any
such action shall be heard and determined exclusively in such Texas court, and
no other, (c) such Texas court shall have sole and exclusive jurisdiction over
the person of such parties and over the subject matter of any dispute relating
hereto and (d) that the parties waive any and all objections and defenses to
bringing any such action before such Texas court, including but not limited to
those relating to lack of personal jurisdiction, improper venue or forum non
conveniens.
